Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	
The amendment to claim 1 filed 6/30/22 is acknowledged.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa et al. (US 20140241134 A1, hereinafter “Niwa”).
Regarding Claim 1, Niwa et al. discloses a watch component (par. 0002) made of silicon (par. 0124), the watch component comprising: a front surface including a first recessed portion (fig. 26, see below for annotations indicating the front (top) surface and the first recessed portion); a back surface including a second recessed portion (fig. 26, see below for annotations indicating the back (bottom) surface and the second recessed portion); and a side surface intersecting with the front surface and the back surface (fig. 26, surface in vertical plane between front and back surfaces), the side surface communicating with one of the first recessed portion and the second recessed portion via a communicating groove (fig. 26, see below for annotations indicating groove locations) wherein the communicating groove has a depth that is the same as that of one of the first recessed portion and the second recessed portion (fig. 26, groove has same depth as second recessed portion)

    PNG
    media_image1.png
    621
    796
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    577
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    577
    796
    media_image3.png
    Greyscale


Regarding Claim 2, Niwa further discloses a through hole extending from the front surface side to the back surface side is formed at a position where the first recessed portion and the second recessed portion overlap in plan view (fig. 26, overlapping the annotated first and second recessed portions above shows several through holes between the front surface and back surface side).
Regarding Claim 3, Niwa further discloses that the first recessed portion has a shape different from that of the second recessed portion (fig. 26, see difference in first recessed portion annotated above and the various second recessed portions that follow)..
Regarding Claim 5, Niwa further discloses a movement comprising the watch component described by claim 1 (par. 0002 “timepiece movement”).  
Regarding Claim 6, Niwa further discloses a watch comprising the movement according to claim 5 (par. 0002 “mechanical timepiece”).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard et al. (US 20120026845 A1, hereinafter “Richard”).  
Regarding Claim 1, Richard discloses a watch component made of silicon (par. 0110), the watch component comprising: a front surface including a first recessed portion; a back surface including a second recessed portion; and a side surface intersecting with the front surface and the back surface, the side surface communicating with one of the first recessed portion and the second recessed portion via a communicating groove wherein the communicating groove has a depth that is the same as that of one of the first recessed portion and the second recessed portion (fig. 17, see below for annotations of each element).  

    PNG
    media_image4.png
    678
    876
    media_image4.png
    Greyscale


Regarding Claim 4, Richard further discloses that the watch component is a pallet fork (abstract, fig. 17 shows part of the pallet fork).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa as
applied to claim 1 above, and further in view of Guillot et al. (EP 2579104 A2),
hereinafter Guillot, and Nagano (US 20160062317 A1).
Regarding Claim 7, Niwa does not disclose a method for manufacturing the watch component according to claim 1, the method comprising: forming a first resist pattern at a first surface portion of a silicon substrate; etching the first surface portion formed with the first resist pattern; affixing a dry film at the first surface portion; forming a second resist pattern at a second surface portion on an opposite side of the silicon substrate from the first surface portion; and etching the second surface portion formed with the second resist pattern.
Guillot discloses forming a first resist pattern [12] at a first surface portion (top, fig. 2a) of a silicon substrate [10]; etching the first surface portion formed with the first resist pattern [12] (fig. 2a); forming a second resist pattern [12] at a second surface portion (bottom, fig. 2b) on an opposite side of the silicon substrate from the first surface portion; and etching the second surface portion formed with the second resist pattern (fig. 2b, par. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method disclosed by Guillot to manufacture the watch component of claim 1, as Guillot proposes the method of manufacturing for the in the field of mechanical watchmaking, and etching two opposite surfaces of a substrate as Guillot discloses is advantageous to the component of claim 1 disclosed by Cusin given its shape having two unique recesses on opposite sides.  
Niwa as modified by Guillot does not disclose affixing a dry film at a surface portion. Nagano discloses affixing a dry film to a support substrate (par. 0091). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guillot with the method of manufacturing of Nagano, modifying Cusin, because Nagano is directed to aspect of timepiece manufacturing and the dry film advantageously may be used to forms a resist laminate on the surface serving as a resist film (par. 0098).

Response to Arguments

Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Relevant Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maxime et al. (US 2880570 A) discloses a balance weight with a front and back surface each having a respective recessed surface, and an opening in from the side surface that is the depth of one of the recessed surfaces.
Maseda et al. (JP 2017064995 A) discloses a formation method including using dry film layer as a sealant, disposed on the surface of a substrate via an adhesive layer.
Marmy et al. (US 8501584 B2) discloses a method of manufacturing multi-level silicon micromechanical parts for timepieces and timepiece movements, using photolithography and etching through a mask, or resist layer, formed.
Tuetey (US 3248783 A) discloses a pallet fork with a recess on a top surface and a recess on its bottom surface, as well as a groove/notch communicating on the top surface to position a safety pin.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844     




/EDWIN A. LEON/Primary Examiner, Art Unit 2833